Citation Nr: 1615262	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-43 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for hypertension. 

2. Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability.  

3. Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability prior to July 7, 2010.  

4. Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability since July 7, 2010. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to July 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO), which granted the Veteran service connection and assigned noncompensable ratings for hypertension, right shoulder tendonitis, and left shoulder tendonitis, effective August 1, 2007.  

These mattes were remanded by the Board in December 2015 for additional development.  It has now returned to the Board for appellate review.  The Board finds there is compliance with the prior remand for the Veteran's hypertension claim.  Regarding the Veteran's bilateral shoulder disabilities, pursuant to the remand instructions, the RO obtained updated VA treatment records and a VA examination of the Veteran's bilateral shoulders then readjudicated the claims.  As discussed below, though the requested development was completed, it was not completed adequately.  Thus, since February 2, 2016, the date of the inadequate VA examination, the Board is remanding the matter for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a February 2016 rating decision, the RO recharacterized the Veteran's rating for right shoulder tendonitis and left shoulder tendonitis to right shoulder acromioclavicular joint osteoarthritis, residual scars status post surgery (previously rated as right shoulder residual scars, status post surgery) and left shoulder rotator cuff tear with acromioclavicular joint osteoarthritis (previously rated as left shoulder tenonitis).  The RO also increased the Veteran's bilateral shoulder ratings to 10 percent each, effective August 1, 2007.  Thus, the Board has characterized the issues as shown on the title page to better reflect the Veteran's bilateral shoulder disabilities.  Also, although the February 2016 rating decision noted the Veteran's service connected right shoulder residual scars, as the Veteran has not appealed this issue, it will not be addressed herein.  


FINDINGS OF FACT

1. Throughout the initial rating period on appeal, the Veteran's hypertension has manifested systolic pressure readings consistently below 160, diastolic pressure readings consistently below 100, and has required continuous use of medication.

2. The Veteran's right shoulder disability has been manifested by painful motion that exceeds 90 degrees of forward flexion and abduction. 

3. For the period prior to July 7, 2010, the Veteran's left shoulder disability has been manifested by painful motion that exceeds 90 degrees of forward flexion and abduction. 

4. Since July 7, 2010, the Veteran's left shoulder disability has been manifested by abduction at shoulder level.  


CONCLUSIONS OF LAW

1. The criteria for an initial compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).

2. The criteria for an initial disability rating in excess of 10 percent for a right shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

3. Prior to July 7, 2010, the criteria for an initial disability rating in excess of 10 percent for a left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

4. Resolving reasonable doubt in the Veteran's favor, since July 7, 2010, the criteria for an initial disability rating of 20 percent, but no greater, for a left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for hypertension, right shoulder disability, and left shoulder disability represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial ratings assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in April 2007 and December 2008 letters.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examination of his claimed hypertension, right shoulder disability, and left shoulder disability in March 2011 and February 2016.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hypertension

The Veteran has been assigned a noncompensable rating under Diagnostic Code 7101 for his service-connected hypertension.  She seeks a higher rating.

Under Diagnostic Code 7101, a 10 percent disability rating is warranted where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more, or the systolic pressure (the higher number) is predominantly 160mm or more, or; a minimum 10 percent evaluation for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control.  A 20 percent evaluation is warranted where the diastolic pressure is predominantly 110mm or more or when systolic pressure is predominantly 200mm or more.  A 40 percent disability rating is assigned where the diastolic pressure is predominately 120mm or more.  A 60 percent rating is assigned where the diastolic pressure is predominantly 130mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The Veteran was afforded a VA examination in March 2011.  She reported she took Inderal, Lisinopril, Hydrochlorothiazide, and aspirin.  Her blood pressure was well controlled with her medication.  The examiner recorded blood pressure readings of 128/85, 125/82, and 123/84.  The examiner confirmed the diagnosis of hypertension, well controlled with medication.  

The Veteran was afforded another VA examination in February 2016.  The Veteran reported that since being on medication, her blood pressure had been under control.  She was still taking continuous medication for her hypertension.  Specifically, Amlodipine Besylate, Lisinopril, and Propranolol.  The examiner found the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner recorded blood pressure readings of 85/63, 106/63, and 100/70.  Her average blood pressure readings were 97/65.  

VA treatment records do not indicate the Veteran had diastolic pressure readings consistently at 100 or more, nor had systolic pressure been consistently at 160 or more.  

In this case, for the entire initial rating period on appeal, the Veteran's blood pressure readings have not shown diastolic pressure readings consistently at 100 or more, nor has systolic pressure been consistently at 160 or more.  Moreover, despite the fact that continuous medication is required, the Veteran's diastolic pressure reading has never even reached 100 at any time during the course of the rating period on appeal.  Thus, the weight of the evidence is against a grant of an initial compensable disability rating for hypertension.

The Board has also reviewed alternative diagnostic codes and finds that none are applicable.  Therefore, an increased rating cannot be assigned under any alternative cardiovascular diagnostic codes.  38 C.F.R. § 4.104, Diagnostic Codes 7000-7020, 7110-7122 (2015). 

Accordingly, the Board finds that the claim of entitlement to a compensable rating hypertension must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Bilateral Shoulder Disabilities

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

The Veteran's right and left shoulder disabilities were initially granted a noncompensable rating under Diagnostic Codes 5020-5201, effective August 1, 2007.  As noted above, in a February 2016 rating decision, the RO increased the Veteran's rating for each shoulder to 10 percent, under Diagnostic Code 5201-5003, effective August 1, 2007.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  Since the Veteran is already in receipt of a rating based on limitation of motion for the time periods subject to this appeal, these criteria are not applicable in granting the Veteran a higher evaluation for either shoulder. 

Diagnostic Code 5020 is associated with synovitis and is to be rated on limitation of motion of affected parts.  See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5201, a rating of 20 percent is assigned for limitation of motion at shoulder level for the major and minor upper extremities.  Limitation of shoulder motion to midway between the Veteran's side and shoulder level warrants a 30 percent rating for the major upper extremity and 20 percent for the minor extremity.  When there is limitation of motion to 25 degrees from the Veteran's side, a maximum 40 percent rating is warranted for the major upper extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5201. The Veteran is right handed according to a February 2016 VA examination.  

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The shoulder level is 90 degrees on either forward elevation or abduction.  See 38 C.F.R. § 4.71a, Plate I.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Additional codes are available for the shoulders, but are inapplicable to this case.  Specifically, the evidence of record does not show ankylosis of either shoulder.  Accordingly, Diagnostic Code 5200 is not applicable.  Additionally, the evidence does not show impairment of the humerus such as recurrent dislocation at the scapulohumeral joint or malunion, fibrous union, or nonunion of the humerus; nor does the evidence show impairment of the clavicle or scapula such as malunion, nonunion, or dislocation.  Accordingly, Diagnostic Codes 5202 and 5203 are not applicable.

The Veteran was afforded a VA general examination on May 11, 2007.  The Veteran reported she had chronic pain that was primarily located in her bilateral shoulders.  Her pain level was two on average with frequent unpredictable flares of pain.   

The Veteran was afforded a VA spine, joints, and hands examination on May 15, 2007.  She reported intermittent pain without swelling in both shoulders, especially on reaching.  She also underwent surgery on each shoulder for bone spurs with partial relief in 2000.  Examination of both shoulders revealed no swelling, fluid, heat, erythema, tenderness, crepitus, or laxity.  Range of motion bilaterally was flexion to 175 degrees, abduction to 175 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  The examiner found there were no evidence of weakened movement, excessive fatigability, or incoordination and no evidence that pain decreased motion during exacerbations or repetitive activity.  While the Veteran reported flare-ups occurred daily and were of moderate severity and duration, there was no evidence of any additional limitation of motion or functional impairment during flare-ups.  There had been no episodes of dislocation or recurrent subluxation, and no diagnosis of inflammatory arthritis.  No ankylosis was found.  X-rays revealed the bone and joint structures of both shoulder joints appeared intact with no evidence of arthritic disease or other significant abnormality.  There was evidence of probable surgical resection of the lateral limits of the right clavicle.  The examiner diagnosed the Veteran with tendinitis of each shoulder, status post surgery.  

February and March 2008 VA treatment records note range of motion of the bilateral upper extremities were within normal limits, but the Veteran reported pain with range of motion.  

A March 2010 VA treatment record notes the Veteran had left lateral neck pain radiating to the left mid shoulder and shoulder.  More painful with neck rotation.  An x-ray of the left shoulder revealed osteoarthritis of the acromioclavicular joint.   The Veteran further had left shoulder arthralgia.  A May 2010 VA treatment record notes a magnetic resonance imaging (MRI) of the left shoulder revealed lateral downsloping of the remaining distal acromion may be impinging upon the rotator cuff apparatus and mild partial thickness tearing of the bursal sided fibers of the supraspinatus and infraspinatus tendons; possible subacromial subdeltoid bursitis.

A July 7, 2010, VA treatment record found left shoulder range of motion to be forward flexion to 130 degrees, abduction to 90 degrees, external rotation to 40 degrees, and internal rotation to 45 degrees, with pain at the end of all.  

An April 2014 VA treatment record notes the Veteran had full range of motion of the right shoulder, normal strength, and pain with abduction above 70.  

A June 2014 VA treatment record notes radiographic examination of the Veteran's right shoulder demonstrated no acute bony abnormalities and postoperative changes of the right acromioclavicular joint.  Active range of motion testing revealed right shoulder flexion to 105-145 degrees and to 105-155 degrees.  Abduction was to 105-148 degrees and to 152 degrees.  Left shoulder active range of motion testing revealed flexion to 140 degrees and abduction to 145 degrees.  Passive range of motion testing of the right shoulder revealed flexion to 132 and 155 degrees, abduction to 115 and 148 degrees, external rotation to 70 and 80 degrees, and internal rotation to 50 and 65 degrees.  

The Veteran was afforded another VA examination in February 2016.  She reported pain with overhead work and if she put her arms out in front of her.  Her left shoulder pain was greater than her right.  She denied flare-ups of the shoulders.  Range of motion in the right shoulder was flexion to 130 degrees with pain, abduction to 110 degrees with pain, external rotation to 60 degrees with pain, and internal rotation to 80 degrees.  There was objective evidence of crepitus.  Range of motion of the left shoulder was flexion to 120 degrees with pain, abduction to 100 degrees with pain, external rotation to 60 degrees with pain, and internal rotation to 60 degrees.  Pain was noted on examination of both shoulders, but the examiner found it did not result in or cause functional loss.  There was also objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue in each shoulder.  On repetitive use testing with at least three repetitions, the examiner noted there was no additional functional loss or range of motion in either shoulder.  The examiner further notes that he would be unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time in each shoulder; however, the Veteran showed significant loss of range of motion during repetition while doing the examination.  The Veteran's right shoulder tested positive during the Hawkins' Impingement Test for rotator cuff issues conditions, indicating potential rotator cuff tendinopathy or tear; however, no such diagnosis was ultimately provided.  The Veteran's left shoulder tested positive during Hawkins' Impingement Test and Lift-Off Subscapularis Test.  The examiner found there was pain on motion, weakened motion, limited motion, and pain on palpation.  The Veteran was diagnosed with rotator cuff tear on the left side and acromiclavicular joint osteoarthritis in each shoulder.  

A rating in excess of 10 percent for the Veteran's right shoulder disability is not warranted.  In this regard, the evidence does not demonstrate that the Veteran's right shoulder was limited to motion at shoulder level as required for a higher rating of 20 percent under Diagnostic Code 5201.  As indicated on the May 15, 2007, VA examination, flexion was to 175 degrees and abduction to 175 degrees.  February and March 2008 VA treatment records note range of motion of the bilateral upper extremities were within normal limits, but the Veteran reported pain with range of motion, and an April 2014 VA treatment record notes the Veteran had full range of motion of the right shoulder.  Moreover, a June 2014 VA treatment record notes active range of motion testing revealed right shoulder flexion to 105-145 and 105-155 degrees, and abduction was 105-148 and 152 degrees.  Passive range of motion testing of the right shoulder revealed flexion to 132 and 155 degrees, and abduction to 115 and 148 degrees.  Furthermore, the February 2016 VA examination found flexion to 130 degrees with pain and abduction to 110 degrees with pain.  The Board finds that such movements are not reflective of motion limited to shoulder level.  As such, a higher rating for the Veteran's right shoulder disability is not warranted. 

Although the February 2016 VA examiner found on repetitive use testing with at least three repetitions, there was no additional functional loss or range of motion in either shoulder; however he further notes the Veteran showed significant loss of range of motion during repetition while doing the examination, the Board concludes that such a finding does not equate to a higher rating.  Indeed, the Veteran has been found consistently to have range of motion above shoulder level, even upon repetitive use testing and with pain.  Thus, the Board finds such a contradiction by the VA examiner to be harmless error.  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  While the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for painful motion without demonstration of additional functional loss, a 10 percent rating is already assigned here.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment approximating the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Thus, an increased evaluation for the Veteran's service-connected right shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case.  

For the period prior to July 7, 2010, for the Veteran's left shoulder disability, a rating in excess of 10 percent is not warranted.  In this regard, the evidence does not demonstrate that the Veteran's left shoulder was limited to motion at shoulder level as required for a higher rating of 20 percent under Diagnostic Code 5201.  As indicated on the May 15, 2007, VA examination, flexion was to 175 degrees and abduction to 175 degrees.  Furthermore, February and March 2008 VA treatment record note range of motion of the bilateral upper extremities were within normal limits, but the Veteran reported pain with range of motion.  The Board finds that such movements are not reflective of motion limited to shoulder level.  As such, a higher rating for the Veteran's left shoulder prior to July 7, 2010, under Diagnostic Code 5201 is not warranted. 

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected left shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 10 percent rating assigned herein prior to July 7, 2010.    

Upon review of all the evidence of record, affording the Veteran reasonable doubt, the Board finds that a 20 percent rating, but no higher, is warranted for the Veteran's left shoulder disability since July 7, 2010.  A July 7, 2010, VA treatment record found left shoulder range of motion to be forward flexion to 130 degrees and abduction to 90 degrees.  The Board finds that such movements are reflective of motion limited to shoulder level.  Although the Veteran does not meet the criteria for a 20 percent rating for limitation of motion to shoulder level for flexion, external rotation, or internal rotation, as the Veteran's abduction is to 90 degrees, affording the Veteran reasonable doubt, the Board finds a higher rating under Diagnostic Code 5201 is warranted.  

The Board finds an evaluation in excess of 20 percent is not warranted for the rating period since July 7, 2010.  As noted above, the Veteran is right handed and under Diagnostic Code 5201, a 30 percent disability rating is warranted for the minor arm when the veteran is unable to raise the arm beyond 25 degrees.  The medical evidence reflects that at no point was the Veteran's left shoulder limited to 25 degrees of flexion or abduction.  The evidence reflects that at worst, the Veteran's range of motion was limited to 120 degrees with pain of flexion and abduction to 90.  Although the February 2016 VA examiner found on repetitive use testing with at least three repetitions, there was no additional functional loss or range of motion in either shoulder; however further notes the Veteran showed significant loss of range of motion during repetition while doing the examination, the Board concludes that such a finding does not equate to a higher rating.  There is no indication the Veteran's left shoulder has been limited beyond abduction to 90 degrees with pain.  Thus, the Board finds such a contradiction by the VA examiner to be harmless error and as noted above, the Board is already affording the Veteran the benefit of the doubt in granting a 20 percent rating since July 7, 2010.  As such, a 30 percent rating is not warranted for this period under Diagnostic Code 5201.

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected left shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case.  The Veteran's symptoms are contemplated by the 20 percent rating assigned herein for the period of July 7, 2010, to February 2, 2016.  

Accordingly, a rating in excess of 10 percent for a right shoulder disability prior to February 2, 2016, is not warranted, a rating in excess of 10 percent for a left shoulder disability prior to July 7, 2010, is not warranted, and 20 percent rating for the Veteran's left shoulder disability from July 7, 2010, to February 2, 2016, is granted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

Extraschedular

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  Her contentions have been limited to those discussed above, i.e., that her hypertension and bilateral shoulder disabilities are more severe than are reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).













	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial 20 percent disability rating for a left shoulder disability since July 7, 2010, is granted.  

Entitlement to an initial compensable rating for hypertension is denied.  

Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability is denied.  

Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability prior to July 7, 2010, is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


